Dewey, J.
The defendant is not liable, tin his indorsement of this note, to an action by any prior indorser of the same. If Decreet, Boyington & Company were such prior indorsers, then clearly they could not maintain an action against the defendant, a subsequent indorser. The only further inquiry is, whether one of the firm might maintain such action. And as to this, we have no doubt. Decreet, the plaintiff, being a member of that firm, stood individually, as well as jointly, in the relation of a prior indorser, and so if the plaintiff could now recover of the defendant upon his indorsement, the defendant might recur to Decreet, Boyington & Company, as prior in liability. Such being the case, it is a good answer to a suit by one of the firm, that, as a member of such copartnership, he stood in the relation of a prior indorser. Exceptions overruled.